EXHIBIT 10.3

BIOJECT MEDICAL TECHNOLOGIES INC.

FORM OF CONVERTIBLE NOTE PURCHASE AND WARRANT AGREEMENT

 

This Convertible Note Purchase and Warrant Agreement (the “Agreement”) is made
as of [                       ], 2007, by and between Bioject Medical
Technologies Inc., an Oregon corporation (the “Company”), and
                       (“Purchaser”).

RECITALS

The Company desires to issue and sell and the Purchaser desires to purchase a
convertible subordinated promissory note in substantially the form attached to
this Agreement as Exhibit A (the “Notes”), which shall be convertible on the
terms stated therein into stock of the Company.  Purchasers shall also receive a
warrant to purchase additional shares of the Company pursuant to the form of
warrant attached hereto as Exhibit B.  The Note, the equity securities issuable
upon conversion thereof (and any securities issuable upon conversion of such
equity securities), the warrant and the equity securities issued upon the
Purchaser’s exercise of the warrant are collectively referred to herein as the
“Securities.”  Terms not otherwise defined in this Agreement shall have the
meaning given to them in the Note attached hereto as Exhibit A.

AGREEMENT

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:

1.             Purchase and Sale of Notes and Warrants.

(a)           Sale and Issuance of Notes.  Subject to the terms and conditions
of this Agreement, each Purchaser agrees to purchase at the Closing and the
Company agrees to sell and issue to Purchaser a Note in the principal amount of
$                   .  The purchase price of each Note shall be equal to 100% of
the principal amount of such Note.  The Note shall be convertible into equity
securities of the Company as provided for under the Note, and the Warrant shall
be exercisable for equity securities of the Company as provided for under the
Warrant.

(b)           Warrants.  Upon the Closing (as defined in Section 1(c) below),
Purchaser shall receive a warrant to purchase                   shares of the
Company’s common stock in the form attached hereto as Exhibit B (the
“Warrant”).    The exercise price of the Warrant (“Exercise Price”) shall be the
$0.75 per share price, subject to adjustment as set forth in the Warrant.

(c)           Closing; Delivery.

(i)            The initial purchase and sale of the Notes shall take place at
the offices of the Company, 20245 S.W. 95th Ave., Tualatin, OR 97062, at
1:00 p.m., on November     , 2007 (the “Closing”).  At Closing, the Company
shall deliver to Purchaser the Note to be purchased by Purchaser against payment
of the purchase price therefor by personal check (acceptance by the Company is
subject to receipt of readily available funds) cashier’s check or by wire
transfer to the Company’s bank account and the duly executed Warrant and the
parties shall execute and deliver the Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”).

2.             Stock Purchase Agreement.

(a)           Purchaser understands and agrees that the conversion of the Note
into equity securities of the Company may require such Purchaser’s execution of
certain agreements (in form reasonably agreeable to a majority in interest of
the Purchasers) relating to the purchase and sale of such securities as well as
registration, information and voting rights, if any, relating to such equity
securities.

--------------------------------------------------------------------------------


 

(b)           Purchaser agrees to be bound by the agreements described in
Section 2(a).

3.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to each Purchaser that:

(a)           Organization.  The Company is a corporation duly organized and
validly existing under the laws of the State of Oregon and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted.

(b)           Authorization.  All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement and the authorization, sale, issuance
and delivery of the Note, the Warrant, the Registration Rights Agreement, the
shares of the Company’s capital stock issuable on conversion or exercise
thereunder, and the performance of all obligations of the Company hereunder and
thereunder, has been taken or will be taken prior to the Closing.  The shares of
Common Stock issuable upon exercise of the Warrant and pursuant to Section 4.1.1
of the Note, upon issuance in accordance with the terms of the Warrant or Note,
as applicable, will be duly and validly issued, fully paid, and nonassessable.
The Agreement, the Registration Rights Agreement, the Note and the Warrant, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other laws of
general application affecting enforcement of creditors’ rights generally, as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

(c)           Governmental Consents.  All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
Registration Rights Agreement, the offer, sale or issuance of the Note, the
Warrant, conversion of the Note, exercise of the Warrant or the consummation of
any other transaction contemplated hereby shall have been obtained and will be
effective at the Closing, except for notices required or permitted to be filed
with certain state and federal securities commissions, which notices will be
filed on a timely basis.

(d)           Offering.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4 hereof, the offer, issue and
sale of the Notes and the Warrant are and will be exempt from the registration
and prospectus delivery requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.

(e)           SEC Documents; Financial Statements.  As of the Closing, the
Company shall have filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
(“SEC”) pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Purchaser which is
not included in the SEC Documents contains any untrue statement of a material
fact or

2

--------------------------------------------------------------------------------


 

omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

4.             Representations and Warranties of the Purchaser.  Purchaser
hereby represents and warrants to the Company that:

(a)           Authorization.  The Purchaser has the full right, power and
authority to enter into and perform the Purchaser’s obligations under this
Agreement, and this Agreement when executed and delivered by the Purchaser will
constitute valid and binding obligations of the Purchaser, enforceable in
accordance with their respective terms, subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors, rules
of law governing specific performance, injunctive relief or other equitable
remedies.

(b)           Purchase Entirely for Own Account.  The Securities to be acquired
by the Purchaser will be acquired for investment for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same.  The
Purchaser is not an entity formed for the specific purpose of acquiring any of
the Securities.

(c)           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities.  The Purchaser has had the opportunity to ask questions of the
Company concerning the Company’s business and any related matter, and has
received answer to his or her satisfaction.

(d)           Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Purchaser’s control, and which
the Company is under no obligation and may not be able to satisfy.

(e)           Legends.  The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends:

(i)            “THIS NOTE, AND THE SECURITIES ISSUABLE PURSUANT TO A CONVERSION
OF THIS NOTE, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THIS NOTE, AND THE SECURITIES ISSUABLE PURSUANT TO A
CONVERSION OF THIS NOTE, HAVE BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE, OR FOR THE SECURITIES
ISSUABLE PURSUANT TO A CONVERSION OF THIS NOTE, AS THE CASE MAY BE, UNDER THE
ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR
THE HOLDER (CONCURRED IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT SUCH
REGISTRATION IS NOT REQUIRED AS TO SUCH SALE OR OFFER”

(ii)           “THIS WARRANT, AND THE SECURITIES ISSUABLE PURSUANT TO AN
EXERCISE OF THIS WARRANT, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”).  THIS WARRANT, AND THE SECURITIES ISSUABLE
PURSUANT TO AN EXERCISE OF THIS WARRANT, HAVE BEEN ACQUIRED WITHOUT A VIEW TO
DISTRIBUTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS WARRANT, OR FOR
THE SECURITIES ISSUABLE PURSUANT TO AN EXERCISE OF THIS WARRANT, AS THE CASE MAY
BE,

3

--------------------------------------------------------------------------------


 

UNDER THE ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL FOR THE HOLDER (CONCURRED IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT
SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH SALE OR OFFER”

 

(iii)          Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.

(f)            Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
because the undersigned is either (i) a natural person whose individual net
worth, or joint net worth with his or her spouse, exceeds $1,000,000 as of the
date of this Agreement, (ii) a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with his
or her spouse in excess or $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year, or (c) a
director or executive officer of the Company.  Purchaser is in a financial
position to hold the Securities and is able to bear the economic risk and
withstand a complete loss of Purchaser’s investment in the Securities.

5.             Conditions of the Purchaser’s Obligations at Closing.  The
obligations of Purchaser to the Company under this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

(a)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

6.             Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

(a)           Representations and Warranties.  The representations and
warranties of each Purchaser contained in Section 4 shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.

(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

(c)           Payment of Principal Amount.  Purchaser shall have paid by check
or wire transfer of immediately available funds the principal amount set forth
on the signature page of this Agreement.

7.             Miscellaneous.

(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(b)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Oregon, without giving effect to principles of conflicts of law.  The parties
agree that the state or

4

--------------------------------------------------------------------------------


 

federal courts located in the State of Oregon constitute the sole and exclusive
venue, and the exclusive jurisdiction, for disputes arising under or with
respect to this Agreement.

(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth below or
as subsequently modified by written notice.

(f)            Finder’s Fee.  Except as may otherwise be specifically agreed to
by the parties, each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction.  Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which each Purchaser or any of its officers, employees, or
representatives is responsible.  The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

(g)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the Company and the holders of at
least a majority of the outstanding principal amount of the Notes.  Any
amendment or waiver effected in accordance with this Section 7(g) shall be
binding upon the Purchasers and each transferee of the Securities, each future
holder of all such Securities, and the Company.

(h)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law or in violation of any law,
exchange rule or regulation to which the Company is subject, the parties agree
to renegotiate such provision in good faith, in order to maintain the economic
position enjoyed by each party as close as possible to that under the provision
rendered unenforceable.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(i)            Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.

(j)            Most Favored Terms.  The Note is intended to be one of a series
of convertible promissory notes of like tenor to be issued by the Company prior
to March 31, 2008 in an aggregate principal amount not to exceed $1.5 million
(collectively, the “Bridge Notes”).  If any subsequent purchaser of a Bridge
Note receives terms for such note or the related warrant (including the
percentage of warrant coverage) that are superior to those contained in the Note
and the Warrant, then the Company shall amend the Note or Warrant, as
applicable, to provide purchaser with the same terms.

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

The parties have executed this Convertible Note Purchase and Warrant Agreement
as of the date first written above.

 

COMPANY:

 

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

 

By:

 

 

Name:

 

 

(print)

 

Title:

 

 

Address:

 

 

 

 

Facsimile Number:

 

 

 

 

 

 

PURCHASER:

 

 

 

 

(Purchaser)

 

 

By:

 

 

Name:

 

 

(print)

 

Title:

 

 

Address:

 

 

 

 

Facsimile Number:

 

 

 

 

Exhibits:

 

A — Form of Convertible Promissory Note

C — Form of Warrant

D — Form of Registration Rights Agreement

 

6

--------------------------------------------------------------------------------